Case 1:16-cv-00383-JDL
Case: 18-1313 Document:Document
                        67 Page:1061 Filed 01/28/19
                                        Date          Page 1 of 45 Entry
                                             Filed: 01/28/2019       PageID   #: 2397
                                                                         ID: 6228414




              United States Court of Appeals
                            For the First Circuit


 No. 18-1313

                                  TARA J. ROY,

                             Plaintiff, Appellant,

                                         v.

      CORRECT CARE SOLUTIONS, LLC; STATE OF MAINE DEPARTMENT OF
        CORRECTIONS; RODNEY BOUFFARD, individually; TROY ROSS,
                             individually,

                            Defendants, Appellees.


              APPEAL FROM THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MAINE

                  [Hon. Jon D. Levy, U.S. District Judge]


                                      Before

                          Lynch, Stahl, and Barron,
                               Circuit Judges.


      John P. Gause, with whom Eastern Maine Law, LLC was on brief,
 for appellant.
      Gail S. Coleman, with whom James L. Lee, Deputy General
 Counsel, Jennifer S. Goldstein, Associate General Counsel, and
 Elizabeth E. Theran, Assistant General Counsel, were on brief, for
 the Equal Opportunity Employment Commission, amicus curiae.
      Barbra L. Archer Hirsch on brief for Maine Human Rights
 Commission, amicus curiae.
      Melinda J. Caterine, with whom Littler Mendelson, P.C. was on
 brief, for appellee Correct Care Solutions, LLC.
      Valerie A. Wright, Assistant Attorney General, with whom
 Susan P. Herman, Deputy Attorney General, and Janet T. Mills,
 Attorney General of Maine, were on brief, for appellees State of
Case 1:16-cv-00383-JDL
Case: 18-1313 Document:Document
                        67 Page:1062 Filed 01/28/19
                                        Date          Page 2 of 45 Entry
                                             Filed: 01/28/2019       PageID   #: 2398
                                                                         ID: 6228414



 Maine Department of Corrections, Bouffard, and Ross.


                                January 28, 2019
Case 1:16-cv-00383-JDL
Case: 18-1313 Document:Document
                        67 Page:1063 Filed 01/28/19
                                        Date          Page 3 of 45 Entry
                                             Filed: 01/28/2019       PageID   #: 2399
                                                                         ID: 6228414



              LYNCH, Circuit Judge.           This case raises important issues

 about employer liability for a hostile work environment created by

 third parties and about non-employer liability for employment-

 related discrimination under the Maine Human Rights Act (MHRA).

 We articulate here the rules which govern these claims.

              Tara Roy, the plaintiff, worked as a nurse, employed by

 Correct Care Solutions, LLC (CCS), at a Maine Department of

 Corrections (MDOC) prison.             After MDOC revoked her prison security

 clearance and CCS terminated her employment in October 2014, Roy

 sued three sets of defendants: CCS, the MDOC, and two individuals,

 the   prison's        warden    and    deputy      warden.    She    alleged       that

 discrimination and sexual harassment by the prison's corrections

 officers made her work environment hostile and that she was

 retaliated      against        for    complaints      about   the    hostile       work

 environment and for other whistleblowing.

              Specifically, Roy alleged that CCS violated Title VII

 and   § 4572    of     the    MHRA    by   not   responding   adequately      to   her

 complaints about the hostile work environment and by retaliating

 against     her      in      terminating     her     employment     for   protected

 complaints.          Her claims against MDOC under § 4633 of the MHRA

 alleged that MDOC interfered with her MHRA-protected right to work

 free from discrimination and that MDOC's revocation of her security

 clearance      was    unlawful       retaliation.      Finally,     against    Rodney

 Bouffard, the warden, and Troy Ross, the deputy warden, Roy brought


                                            - 3 -
Case 1:16-cv-00383-JDL
Case: 18-1313 Document:Document
                        67 Page:1064 Filed 01/28/19
                                        Date          Page 4 of 45 Entry
                                             Filed: 01/28/2019       PageID   #: 2400
                                                                         ID: 6228414



 claims    under    42   U.S.C.    § 1983   for    violations     of    the    Equal

 Protection Clause and the First Amendment.

              The   district    court    granted   summary    judgment        to    all

 defendants on all claims.         See Roy v. Correct Care Solutions, LLC,

 321 F. Supp. 3d. 155, 160 (D. Me. 2018).            We reverse as to CCS and

 MDOC and affirm as to Bouffard and Ross.

              After an overview of the facts, we first explain that a

 jury could find that Roy's work environment was discriminatorily

 hostile.     Having established this, we proceed to examine liability

 for each defendant.        We reverse summary judgment for MDOC, first

 deciding an unresolved question of Maine law about the scope of

 § 4633 non-employer liability for workplace harassment and then

 finding disputes of material fact.               Next, in reversing summary

 judgment for CCS, we explain that an employer can be liable for a

 hostile work environment created by non-employees as long as the

 employer knew of the harassment and failed to take reasonable steps

 to address it.      A jury could find CCS liable for failing to protect

 Roy from the harassment, as well as for retaliation.                  Finally, we

 affirm summary judgment for the warden and deputy warden.                         Ross

 and Bouffard receive qualified immunity, as reasonable officials

 could have believed on these facts that no equal protection or

 First Amendment violations occurred.




                                        - 4 -
Case 1:16-cv-00383-JDL
Case: 18-1313 Document:Document
                        67 Page:1065 Filed 01/28/19
                                        Date          Page 5 of 45 Entry
                                             Filed: 01/28/2019       PageID   #: 2401
                                                                         ID: 6228414



                                         I.

              We present the facts in the light most favorable to Roy

 and draw all reasonable inferences in her favor, as we must at

 summary judgment.       Pippin v. Boulevard Motel Corp., 835 F.3d 180,

 181 (1st Cir. 2016).

              Under a contract with MDOC, CCS operates and staffs the

 medical facility at the Maine State Prison (MSP) in Warren, Maine.

 In August 2012, CCS hired Roy to work as a licensed practical nurse

 at the MSP, where the medical facility consists of an infirmary

 and a clinic.      Roy worked in the clinic, and primarily interacted

 with the prison's corrections officers when they brought inmates

 in for treatment.        As a safety measure, two officers were also

 specifically assigned to the medical facility, one to the clinic

 and one to the infirmary.

              In late 2012, Davis Snow, the officer assigned to the

 clinic, made sexual jokes and degrading comments about women to

 Roy and made physical contact with Roy on two occasions.                  Snow's

 remarks were "constant[]."          He said, for example, "don't worry,

 it's because you are blonde.           You wouldn't understand," and, "I

 wouldn't expect someone like you to understand how things are

 done."    Snow also once squeezed and twisted Roy's wrist until she

 dropped to her knees in pain.           And he once bent her over a chair

 and spanked her.




                                       - 5 -
Case 1:16-cv-00383-JDL
Case: 18-1313 Document:Document
                        67 Page:1066 Filed 01/28/19
                                        Date          Page 6 of 45 Entry
                                             Filed: 01/28/2019       PageID   #: 2402
                                                                         ID: 6228414



              Roy complained to her CCS supervisors and MDOC about

 Snow in early 2013.          After MDOC investigated these complaints,

 Snow was reassigned, away from the medical facility.

              About a year later, in the spring of 2014, Roy began

 working with Donny Turner, who was often the corrections officer

 assigned to the medical clinic.           Turner, like Snow, "constantly"

 made derogatory jokes and comments about women.                He said, "[W]hy

 do we have females when . . . men do everything," and that a

 woman's "job is to be at home."          Turner continued his remarks even

 after Roy told him that his comments were not funny.

              On June 20, 2014, Roy filed an Incident Report about

 Turner's degrading comments.            The report also complained that

 Turner's behavior created health and safety risks.                Roy explained

 that Turner sometimes ignored her, left her alone in exam rooms

 with inmates, and did not respond to her requests to bring sick or

 injured inmates to the clinic.

              CCS employees were instructed to fill out MDOC Incident

 Reports to provide information about any disruptions in the work

 of the clinic involving corrections officers.                   CCS says that

 reports by its employees about MDOC officers were usually submitted

 to CCS supervisors Elisabeth Lamson, CCS's administrator at the

 prison, and Robin Cross-Snell, the prison's head nurse.                 CCS also

 says that such reports were then referred to MDOC within a day or




                                       - 6 -
Case 1:16-cv-00383-JDL
Case: 18-1313 Document:Document
                        67 Page:1067 Filed 01/28/19
                                        Date          Page 7 of 45 Entry
                                             Filed: 01/28/2019       PageID   #: 2403
                                                                         ID: 6228414



 two for investigation, but the record suggests that this was not

 always done.

              Outside    of     this        formal    Incident       Report    process,

 Bouffard, the warden, and Ross, the deputy warden for operations,

 had   frequent     contact     with        Cross-Snell     and    Lamson.     The        CCS

 supervisors attended the prison's daily operations briefings, and

 Lamson    routinely     spoke     informally        with    MDOC    officials          about

 concerns related to the medical facility.

              Roy's    report     on    Turner      went    to    Lamson,    and    Lamson

 believes she may have spoken with Turner about the report.                              But

 she did not bring the issue to his supervisors, and there is no

 evidence that it was ever referred to or investigated by MDOC.

              Turner's behavior around Roy escalated after Roy filed

 the Incident Report about him.                Turner often left Roy alone with

 inmates, was frequently absent from his post in the clinic, talked

 down to Roy, and worked slowly or ignored Roy when she needed

 something.     It is considered a security risk for an officer at the

 medical facility to leave his post, particularly when inmates are

 around.

              Roy     continued        to     complain      about    Turner        to     her

 supervisors, in person and by email.                For example, on July 23, 24,

 and 31, 2014, Roy emailed Lamson saying that Turner was absent

 from his post in the clinic for as long as twenty minutes while

 inmates were there.       Lamson forwarded at least one of Roy's emails


                                            - 7 -
Case 1:16-cv-00383-JDL
Case: 18-1313 Document:Document
                        67 Page:1068 Filed 01/28/19
                                        Date          Page 8 of 45 Entry
                                             Filed: 01/28/2019       PageID   #: 2404
                                                                         ID: 6228414



 about    Turner     to    MDOC,      but   there     is    no    evidence    that    MDOC

 investigated or acted on these reports by Roy about Turner, or

 that CCS ever followed up.

               In   early       August   2014,    Roy      emailed   Lamson       about    an

 incident with Officer Ernest Parrow.                      When Roy reminded Parrow

 about the proper procedure for bringing sick inmates to the clinic,

 Parrow told Roy to "stop being a bitch."                        He added that he now

 understood why people hated her.                Later that month, on August 26,

 Roy sent an Incident Report to Cross-Snell stating that she had

 called Parrow to ask him to bring an inmate to the clinic to sign

 a form and that Parrow had responded by again calling her a "bitch"

 and then hanging up on her.

               Along with this August 26 Incident Report, Roy provided

 to CCS several sexually explicit text messages that Parrow had

 sent her earlier that summer.                Parrow, who had previously had a

 brief romantic relationship with Roy, texted her, "There is still

 a thing or two I didn't get to do to ya," and "if you want me to

 bend    you    over      let    me   know."        Roy     responded,       "U    have    a

 [girlfriend]!!!" to the first message and ignored the second.                            She

 told Cross-Snell that Parrow was angry with her in part because

 she had rejected his advances.

               Cross-Snell        verified     that     Parrow     had   called      Roy   a

 "bitch" twice and wrote an Incident Report, which she sent to MODC;

 CCS also gave MDOC the text messages between Parrow and Roy.                        CCS's


                                            - 8 -
Case 1:16-cv-00383-JDL
Case: 18-1313 Document:Document
                        67 Page:1069 Filed 01/28/19
                                        Date          Page 9 of 45 Entry
                                             Filed: 01/28/2019       PageID   #: 2405
                                                                         ID: 6228414



 regional     vice     president,    John     Newby,       who   supervised       Roy's

 supervisors, learned that Parrow had called Roy a "bitch" twice

 and, on August 28, spoke with Ross, the deputy warden, about it.

 Ross says he then investigated Parrow's behavior, in part by

 reviewing the explicit text messages.                 Because of the alleged

 name-calling,         Ross     talked      to      Parrow       about      workplace

 professionalism.

              The text messages from Parrow reviewed by CCS and MDOC

 also showed an exchange between Parrow and Roy on July 16, 2014,

 in which Parrow said Roy was "being a shit" after Roy refused to

 share with him medical information that he wanted about an inmate.

 Roy said that the information, an inmate's prescribed medications,

 was confidential by statute and that Parrow was not authorized to

 receive it.

              Parrow    was    not   the     only    officer      asking    Roy     for

 confidential medical information.                 Throughout July and August

 2014, Roy complained to her supervisors that she and other medical

 staff    were    getting     frequent     calls    from     corrections    officers

 requesting      confidential    information.          She    said   that    officers

 responded to her refusals to share it by calling her names,

 yelling, hanging up on her, and threatening to file grievances

 against her.        At least four times during the summer of 2014, she

 emailed her supervisors reporting specific incidents.                      Roy says

 nothing was done by CCS or MDOC.


                                         - 9 -
Case 1:16-cv-00383-JDL
Case: 18-1313 Document:Document
                        67 Page:10610FiledDate
                                           01/28/19    Page 10 of 45 Entry
                                               Filed: 01/28/2019       PageID   #: 2406
                                                                           ID: 6228414



               Roy also says that by mid-August multiple corrections

  officers showed daily hostility toward her.                  Several of these

  officers, including Parrow, Snow, Paul Dever, and Paul Garrido,

  also filed Incident Reports complaining about Roy.                 For example,

  Snow filed a report stating that Roy had yelled at him.                  To Roy,

  the officers' hostility and the filed Incident Reports constituted

  retaliation against her for her complaints about Snow, Turner,

  Parrow, and their requests for confidential medical information.

  At her deposition, Roy said, "[W]ith the officers, when one is

  upset with somebody, they all are."

               Lamson and Cross-Snell met with Roy on August 14 about

  the reports filed about her.           Roy told her supervisors that the

  reports were false or exaggerated.             Lamson and Cross-Snell warned

  Roy that she "could be moved to another department" if her behavior

  did   not    change.      At   that    point     in   August,    CCS   obviously

  contemplated that it could move Roy to a different job within CCS.

  Weeks later, CCS's position changed, as we describe below.

               On September 12, Garrido told Roy that Officer Curtiss

  Doyle had said to him that an inmate needed to get sick so that

  the ensuing emergency medical call would "get Tara off her fat

  lazy ass."     Roy filed another Incident Report that day saying that

  she viewed this comment as sexual harassment.                MDOC investigated

  the incident in late September, days before Roy's employment was

  terminated.


                                        - 10 -
Case 1:16-cv-00383-JDL
Case: 18-1313 Document:Document
                        67 Page:10611FiledDate
                                           01/28/19    Page 11 of 45 Entry
                                               Filed: 01/28/2019       PageID   #: 2407
                                                                           ID: 6228414



               Also on September 12, Roy emailed the CCS human resources

  specialist, copying Cross-Snell, Lamson, and their supervisor

  Newby, asking for a transfer to a different CCS facility "d[ue] to

  the fact that I currently feel that my work site is bo[]rd[er]ing

  on a hostile work environment."           The record shows no response to

  Roy's email, and Roy does not remember getting one.

               That same week, Officer William DeGuisto messaged Roy on

  Facebook to say, "You['re] lucky [Officer Paul] Dever is out on

  admin leave[.]       He was trying hard to get you fired."              When Roy

  asked for more information, DeGuisto told her that Dever "fucking

  complained to everyone you were picking on Turner and trying to

  get him fired" and that Dever "wrote a few reports on you."                  When

  Roy said that Dever "does [not] have ANY reason to write reports

  on me," DeGuisto offered, "He says you have fucked everyone in the

  prison."

               DeGuisto then asked in a Facebook message if he could

  call Roy, but she replied she would "rather not" give him her phone

  number.    A few days later, he asked again if he could call her,

  and added, "Please try to smile at my window and not look at me

  like I'm the enemy."       Four days after that, DeGuisto messaged her:

  "Another report written against you today!!! And you still act

  like you mad at my window[.]           See you, I UN FRIEND YOU Tired of

  attitude."




                                       - 11 -
Case 1:16-cv-00383-JDL
Case: 18-1313 Document:Document
                        67 Page:10612FiledDate
                                           01/28/19    Page 12 of 45 Entry
                                               Filed: 01/28/2019       PageID   #: 2408
                                                                           ID: 6228414



              Roy filed an Incident Report about DeGuisto's Facebook

  messages, attaching the exchange about Dever and the later requests

  to call her.      Lamson passed the report to her supervisor, Newby,

  and planned to discuss the report with Bouffard, the warden.

  Although MDOC says that it reviewed the allegations, Bouffard and

  Ross explained at their depositions that they did not act on the

  complaint because the interaction occurred on Facebook.                      Even

  though Roy and DeGuisto's messages were about what Roy, DeGuisto,

  and Dever had done, said, and heard in the workplace, in Ross's

  view, "The Facebook stuff, that's off-duty stuff.                     We don't do

  much with that."          Similarly, Bouffard called the conversation

  "something that was going on in their own private lives."

              After Roy filed the Incident Report about DeGuisto,

  Lamson spoke to Roy about all the Incident Reports she had filed.

  What happened at the meeting is disputed.               As Roy remembers it,

  Lamson told Roy that she should not write any more reports about

  corrections officers because Ross was upset with Roy's frequent

  complaints.       As Lamson remembers it, she told Roy "that the

  report[s Roy files] should be of substance."

              About two weeks later, on September 26, 2014, Roy and

  another nurse, Vanessa Reed-Chapman, were working in the clinic

  when Officer King was the correctional officer assigned to the

  clinic    and   Officer    Snodgrass    was   assigned     to   the    infirmary.

  (Turner was usually the officer assigned to the clinic, rather


                                       - 12 -
Case 1:16-cv-00383-JDL
Case: 18-1313 Document:Document
                        67 Page:10613FiledDate
                                           01/28/19    Page 13 of 45 Entry
                                               Filed: 01/28/2019       PageID   #: 2409
                                                                           ID: 6228414



  than King, and Snodgrass's typical assignment was the front desk.)

  At about 10:00 that morning, a member of the medical staff was

  called to a medical emergency elsewhere in the prison.                  Protocol

  required the officer assigned to the infirmary to accompany the

  medical staff member, as the infirmary could be locked to secure

  the inmates there.        That day, however, King was asked to respond

  to the call instead of Snodgrass.

              After King left, Roy and Reed-Chapman, who were then

  alone with three inmates in the medical clinic, called Snodgrass

  three times to come over from the infirmary.            If the medical clinic

  officer was away, the infirmary officer was supposed to secure the

  infirmary and come to the clinic.               Surveillance footage shows

  Snodgrass asleep at his desk and unresponsive to the nurses' calls.

  Eventually, Snodgrass did come over.

              Lamson learned of this incident from both Roy and Reed-

  Chapman and called MDOC's Captain Melquist, who came to the clinic

  to speak with the nurses.        Roy and Reed-Chapman each told Melquist

  that the officer on duty in the clinic, King, had responded to a

  call, that King had left Roy and Reed-Chapman with prisoners and

  without a corrections officer, and that the infirmary officer on

  duty, Snodgrass, did not arrive to cover the clinic for fifteen

  minutes.

              Although Melquist told Roy and Reed-Chapman to file

  Incident Reports, Roy did not do so because of what Lamson had


                                       - 13 -
Case 1:16-cv-00383-JDL
Case: 18-1313 Document:Document
                        67 Page:10614FiledDate
                                           01/28/19    Page 14 of 45 Entry
                                               Filed: 01/28/2019       PageID   #: 2410
                                                                           ID: 6228414



  told her about Ross not wanting Roy to file more reports.                    Reed-

  Chapman did file an Incident Report, writing that King left at

  "Approx 10[:]00" with "3 inmates still present in clinic with NO

  Supervision By DOC."          She continued, "[O]fficer did eventually

  come to clinic @ 10[:]15.          Safety Risk."

                Surveillance      footage     shows    a     different    officer,

  Therrien, in the clinic thirty seconds after King left.                The video

  does    not   show   Therrien    assuming     King's     duties   or   his   post.

  Therrien was there letting inmates in and out of the clinic.                   The

  video also shows Snodgrass arriving about six minutes after King

  left.     Either Therrien or Snodgrass is on camera in the clinic for

  all but one minute and forty-nine seconds of the fifteen minutes

  after King left.       (MDOC says that Therrien never left the clinic,

  and only occasionally left the view of the camera.)

                That same afternoon, Lamson and Cross-Snell met with

  Captain       Melquist,    Ross,     and     the    MDOC     human     resources

  representative.       At the meeting, the captain expressed concern

  about the discrepancies between the surveillance video and Roy and

  Reed-Chapman's statements about being unattended for approximately

  fifteen minutes.       Ross then said that he was frustrated that Roy

  was involved in so many investigations, adding that he wanted to

  "gate-close" Roy -- that is, to revoke Roy's security clearance.

  Ross later said that he wanted to do this in part because of "any

  [reports] that she may have been involved in."


                                       - 14 -
Case 1:16-cv-00383-JDL
Case: 18-1313 Document:Document
                        67 Page:10615FiledDate
                                           01/28/19    Page 15 of 45 Entry
                                               Filed: 01/28/2019       PageID   #: 2411
                                                                           ID: 6228414



              The CCS Team Member Manual provides that employees like

  Roy are expected to maintain prison security clearances.                   At the

  MSP, clearances were controlled by MDOC, and Bouffard was the

  ultimate decisionmaker.

              Although CCS was aware after the meeting that Roy's

  security clearance was in limbo, there is no evidence that CCS had

  any discussions with MDOC about Roy after September 26.                  CCS did

  place Roy on "temporary suspended leave" that day.                   Newby, the

  regional vice president, told Roy that he knew she had done nothing

  wrong and that the leave was merely a cooling off period.                      The

  leave was not temporary.

              A week later, on October 2, 2014, Bouffard emailed Newby

  stating, "Effective immediately as a result of misconduct nurse

  Tara Roy will no longer be allowed entrance to the facility.

  Specifically, she misrepresented the truth and subsequently failed

  to follow a directive."             Bouffard made this decision without

  speaking to Roy or Reed-Chapman about the September 26 incident.

  Indeed, aside from the captain, who spoke to Roy and Reed-Chapman

  on September 26, no one at MDOC inquired of them about their

  version of events.

              MDOC did not revoke Reed-Chapman's security clearance,

  although      she     had    made      the    same     representations,         or

  "misrepresent[ations]," as Roy.          At deposition, Bouffard explained

  that he chose not to revoke Reed-Chapman's clearance because she


                                       - 15 -
Case 1:16-cv-00383-JDL
Case: 18-1313 Document:Document
                        67 Page:10616FiledDate
                                           01/28/19    Page 16 of 45 Entry
                                               Filed: 01/28/2019       PageID   #: 2412
                                                                           ID: 6228414



  was a new employee who "took direction" from Roy.                         At the time,

  CCS did not ask MDOC to explain the discrepancy, nor did CCS

  discipline Reed-Chapman.

               CCS terminated Roy's employment the day MDOC revoked her

  clearance.        Lamson told Roy that she could no longer work at the

  MSP because of the loss of her clearance and that CCS had no

  openings     at     other    facilities.           CCS's      two    other    sites     in

  Maine --    the        Androscoggin       County   Jail      and    the   Two    Bridges

  Jail -- were not MDOC facilities and had security clearance systems

  separate from the MSP's.               Later, Lamson admitted that she had not

  looked into and did not actually know on October 2 whether CCS had

  openings at these facilities.

                                              II.

               We start with Roy's allegations that she was subjected

  to a hostile work environment in violation of Title VII, the MHRA,

  and the Equal Protection Clause.              This allegation is an essential

  ingredient        of    Roy's     sexual     harassment       claims      against       all

  defendants.        We conclude that a reasonable jury could find that

  Roy's work environment was hostile, and we turn in later sections

  to the liability of each defendant.

               A    hostile       work    environment     is    one    "permeated        with

  discriminatory          intimidation,       ridicule,        and    insult,     that    is

  sufficiently severe or pervasive to alter the conditions of the

  victim's employment."            Harris v. Forklift Sys. Inc., 510 U.S. 17,


                                            - 16 -
Case 1:16-cv-00383-JDL
Case: 18-1313 Document:Document
                        67 Page:10617FiledDate
                                           01/28/19    Page 17 of 45 Entry
                                               Filed: 01/28/2019       PageID   #: 2413
                                                                           ID: 6228414



  21 (1993) (internal quotations and citations omitted).                To succeed

  on a hostile work environment claim under Title VII, a plaintiff

  must establish six elements:

              (1) that she (or he) is a member of a protected
              class; (2) that she was subjected to unwelcome
              sexual harassment; (3) that the harassment was
              based upon sex; (4) that the harassment was
              sufficiently severe or pervasive so as to
              alter the conditions of plaintiff's employment
              and create an abusive work environment;
              (5) that sexually objectionable conduct was
              both objectively and subjectively offensive,
              such that a reasonable person would find it
              hostile or abusive and the victim in fact did
              perceive it to be so; and (6) that some basis
              for employer liability has been established.

  O'Rourke v. City of Providence, 235 F.3d 713, 728 (1st Cir. 2001)

  (citing Faragher v. City of Boca Raton, 524 U.S. 775, 787-89

  (1998)).      A hostile work environment claim under the MHRA is

  "concurrent with Title VII."            Watt v. UniFirst Corp., 969 A.2d

  897, 903 (Me. 2009).        At issue now are whether the harassment was

  based upon sex and whether it was sufficiently severe or pervasive.

  Later, we discuss the bases for liability.1




        1   The other elements are not genuinely contested.     CCS
  does offer a one-paragraph argument on appeal that Roy was not
  subjectively offended. This argument is not well developed, and
  is waived. United States v. Zannino, 895 F.2d 1, 17 (1st Cir.
  1990). Nor is the argument convincing. Roy repeatedly asked the
  corrections officers to stop their behavior and made formal
  complaints to her supervisors and MDOC, including a request to be
  transferred.



                                       - 17 -
Case 1:16-cv-00383-JDL
Case: 18-1313 Document:Document
                        67 Page:10618FiledDate
                                           01/28/19    Page 18 of 45 Entry
                                               Filed: 01/28/2019       PageID   #: 2414
                                                                           ID: 6228414



              The    district    court    concluded      that     a   hostile   work

  environment did not exist.2          In ruling that much of the conduct

  Roy alleged was not based upon her sex and that the harassment she

  experienced was not sufficiently severe or pervasive, the district

  court applied an erroneous legal standard and also erroneously

  resolved material disputes of fact.             See Roy, 321 F. Supp. 3d at

  166-68.

              Roy must show that a jury could find the harassment she

  experienced "was based in part on her" sex.              Franchina v. City of

  Providence, 881 F.3d 32, 54 (1st Cir. 2018).                  The district court

  erred when it suggested that Roy's sex must be the but-for cause

  or even the sole cause of each alleged harassing incident.                    Roy,

  321 F. Supp. 3d at 167.         The Supreme Court has squarely rejected

  these standards for hostile work environment claims.                   See Univ.

  of Texas Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 343 (2013) ("It

  suffices . . . to show [on a hostile work environment claim] that

  the    motive     to    discriminate      was    one     of     the   employer's



        2   Roy has also appealed the district court's determination
  that the allegations about Snow were untimely. "This is a question
  that need not be resolved here, as" none of Roy's Title VII or
  MHRA claims "turn[] on it." Maher v. Mass. Gen. Hosp. Long Term
  Disability Plan, 665 F.3d 289, 301 (1st Cir. 2011).
            Even so, the allegations against Snow may be considered
  as "relevant background evidence to show that discriminatory
  animus motivated the acts that occurred within" the statutory time
  windows. Malone v. Lockheed Martin Corp., 610 F.3d 16, 22 (1st
  Cir. 2010) (citing Rathbun v. Autozone, Inc., 361 F.3d 62, 76 (1st
  Cir. 2004)).


                                       - 18 -
Case 1:16-cv-00383-JDL
Case: 18-1313 Document:Document
                        67 Page:10619FiledDate
                                           01/28/19    Page 19 of 45 Entry
                                               Filed: 01/28/2019       PageID   #: 2415
                                                                           ID: 6228414



  motives . . . ."); Price Waterhouse v. Hopkins, 490 U.S. 228, 240

  (1989) (plurality opinion) ("To construe the words 'because of' as

  colloquial      shorthand      for    'but-for      causation' . . . is         to

  misunderstand them.").3

               Much of the abuse Roy experienced was undoubtedly based

  on her sex: Turner made constant derogatory comments about women;

  DeGuisto pestered her for her phone number in Facebook messages

  and conveyed that Dever was spreading rumors that she had "fucked"

  everyone in the prison;4 and Parrow sent her graphically sexual

  text messages.       The district court erred in disregarding three

  other allegations that it viewed as insufficiently "connected to

  Roy's sex."     Roy, 321 F. Supp. 3d at 167.


        3   The Maine case cited by the district court is not to the
  contrary. See Roy, 321 F. Supp. 3d at 167 (citing Bowen v. Dep't
  of Human Servs., 606 A.2d 1051, 1053-54 (Me. 1992)). That case
  said that but-for causation "would be sufficient" under the MHRA,
  not that proof of but-for causation was necessary.     Bowen, 606
  A.2d at 1053 (emphasis added).
        4    CCS argues in a footnote that DeGuisto's Facebook
  messages should be disregarded because they occurred outside of
  work. But, as we have said before, "Courts . . . permit evidence
  of non-workplace conduct to help determine the severity and
  pervasiveness of the hostility in the workplace as well as to
  establish that the conduct was motivated by gender." Crowley v.
  L.L. Bean, Inc., 303 F.3d 387, 409 (1st Cir. 2002). Furthermore,
  it is not clear at all that Facebook messages should be considered
  non-workplace conduct where, as here, they were about workplace
  conduct, including Dever's reports and rumors, and were sent over
  social media by an officer who worked in Roy's workplace.       Cf.
  Feminist Majority Found. v. Hurley, 911 F.3d 674, 688-89 (4th Cir.
  2018) ("[W]e cannot conclude that [a university] could turn a blind
  eye to the sexual harassment that pervaded and disrupted its campus
  solely because the offending conduct took place through
  cyberspace.").


                                       - 19 -
Case 1:16-cv-00383-JDL
Case: 18-1313 Document:Document
                        67 Page:10620FiledDate
                                           01/28/19    Page 20 of 45 Entry
                                               Filed: 01/28/2019       PageID   #: 2416
                                                                           ID: 6228414



              First, there is no doubt that a jury could find that

  Parrow calling Roy a "bitch" was connected to her sex.                   It does

  not matter whether Parrow was motivated by "anger resulting from

  the breakup of their previous romantic relationship," as the

  district court emphasized.          Id. at 168.       To distinguish between

  harassment motivated by sex and harassment motivated by anger after

  a break up, as the district court did, "establishes a false

  dichotomy" between Roy's sex and Parrow's romantic interest in

  her, which are "inextricably linked."             Forrest v. Brinker Int'l.

  Payroll Co., 511 F.3d 225, 229 (1st Cir. 2007).                  Regardless of

  Parrow's particular and subjective motives, "the use of sexually

  degrading, gender-specific epithets, such as . . . 'bitch,' . . .

  constitute[s] harassment based upon sex."             Id.

              Second, a reasonable jury could infer that the comment

  about Roy's "ass" was made in part because of her sex, given the

  context.     See, e.g., Tang v. Citizens Bank, N.A., 821 F.3d 206,

  216 (1st Cir. 2016) (considering context, use of word "ass" was

  based on sex); McGullam v. Cedar Graphics, Inc., 609 F.3d 70, 85

  (2d Cir. 2010) (Calabresi, J., concurring) (viewing comment by

  male co-worker about plaintiff's "big fat ass" to be based on sex).

  That context includes Turner, Parrow, and Dever sexualizing Roy

  and officers like Snow emphasizing aspects of her appearance, such

  as her blonde hair.




                                       - 20 -
Case 1:16-cv-00383-JDL
Case: 18-1313 Document:Document
                        67 Page:10621FiledDate
                                           01/28/19    Page 21 of 45 Entry
                                               Filed: 01/28/2019       PageID   #: 2417
                                                                           ID: 6228414



              Third, it was error for the district court to hold at

  summary judgment that Roy's allegations of retaliatory conduct

  were not sex-based.       A jury could find on one of several theories

  that officers put Roy at risk, treated her rudely, ignored her,

  demeaned her, and filed reports complaining about her not only

  because of her whistleblowing but also because of her sex.

              A jury could see this degrading treatment as a form of

  sex-based      discrimination.           Responding      disrespectfully         or

  dismissively     to    women's    requests,     complaining      about    women's

  performance, and ignoring or ostracizing women are paradigmatic

  ways to communicate to women that they are less worthy than or

  less welcome than men in a workplace.               See O’Rourke, 235 F.3d at

  730.      Indeed,     several    of   the   remarks     showed   this    sort    of

  stereotyping (e.g., a woman's "job is to be at home").                    A jury

  could also find that the retaliation was motivated in part by sex

  because it was committed alongside overtly sexual harassment.                   See

  Marrero v. Goya of P.R., Inc., 304 F.3d 7, 20 (1st Cir. 2002)

  (considering      sex-neutral     conduct      by   a   supervisor      with    his

  explicitly sexual conduct); Rosario v. Dep't of Army, 607 F.3d

  241, 248 (1st Cir. 2010) (similar); Kaytor v. Elec. Boat Corp.,

  609 F.3d 537, 548 (2d Cir. 2010) (justifying this inference).                   Roy

  alleges that Turner, Dever, Snow, and Parrow, retaliated against

  her after her whistleblowing while also directing at her blatantly

  sexual comments, rumors, jokes, and epithets.                    As the Equal


                                        - 21 -
Case 1:16-cv-00383-JDL
Case: 18-1313 Document:Document
                        67 Page:10622FiledDate
                                           01/28/19    Page 22 of 45 Entry
                                               Filed: 01/28/2019       PageID   #: 2418
                                                                           ID: 6228414



  Opportunity Employment Commission (EEOC), amicus here, urging

  reversal, says, "it is impossible to tease out" as a matter of law

  "how much of the officers' conduct was based solely on Roy's

  whistleblowing      and    how    much    was    also    infected     with     sex

  discrimination."       This is an issue for the jury.

              Severity and pervasiveness were also issues for the

  jury, and the district court erred in deciding as a matter of law

  that the conduct was neither severe nor pervasive.                  Roy, 321 F.

  Supp. 3d at 168.          A plaintiff need only show that her work

  environment was severe or that it was pervasive, Burns v. Johnson,

  829 F.3d 1, 18 (1st Cir. 2016), and a jury could find for Roy on

  either theory, or on both.

              On severity, a jury could find Turner's practice of

  abandoning his post so that Roy was left alone with inmates severe

  enough, on its own, to alter the terms and conditions of her

  employment.     Turner was assigned to the medical clinic to protect

  Roy and the other medical staff from inmates who were considered

  dangerous, and his absences placed Roy at risk of serious physical

  harm.    Conduct that places a plaintiff in this sort of peril is

  severe for purposes of a hostile work environment claim.                       See

  Patton v. Keystone RV Co., 455 F.3d 812, 818 (7th Cir. 2006)

  (holding that conduct that places the plaintiff in reasonable fear

  of serious physical harm suffices to show constructive discharge

  under Title VII, a more difficult showing than severity); see also,


                                       - 22 -
Case 1:16-cv-00383-JDL
Case: 18-1313 Document:Document
                        67 Page:10623FiledDate
                                           01/28/19    Page 23 of 45 Entry
                                               Filed: 01/28/2019       PageID   #: 2419
                                                                           ID: 6228414



  e.g., Gerald v. Univ. of P.R., 707 F.3d 7, 18 (1st Cir. 2013)

  (finding physically threatening behavior severe); Harris, 510 U.S.

  at 23 (including physically threatening behavior among indicators

  of a hostile work environment).

               On    pervasiveness,     there    is    evidence        that   Roy    was

  subjected to Turner's persistent derision and to several officers'

  "daily" retaliatory treatment, escalating from July to September

  of 2014.      This environment was punctuated with the potentially

  humiliating episodes involving Dever and Parrow.                       A jury could

  reasonably     view   this   as   frequent    abuse       and   as   a   pattern    of

  hostility, rather than as intermittent, isolated harassment.                      See,

  e.g., Tang, 821 F.3d at 217 (finding four incidents plus the

  plaintiff's allegation that the harassment occurred "[e]very time"

  the harasser "had a chance" could be pervasive); Flood v. Bank of

  Am. Corp., 780 F.3d 1, 13 (1st Cir. 2015) (describing treatment by

  multiple co-workers as a pattern of abuse); Hernandez-Loring v.

  Universidad       Metropolitana,    233   F.3d      49,    55   (1st     Cir.   2000)

  (reversing entry of summary judgment on hostile work environment

  claim based on two incidents and allegation that plaintiff was

  "repeatedly asked [on] dates").

               Finally, there is other evidence supporting Roy's claim

  of a hostile work environment.          That officers complained about Roy

  and that she requested a transfer in mid-September could permit a

  jury to find that the harassment was "detract[ing] from [Roy's]


                                       - 23 -
Case 1:16-cv-00383-JDL
Case: 18-1313 Document:Document
                        67 Page:10624FiledDate
                                           01/28/19    Page 24 of 45 Entry
                                               Filed: 01/28/2019       PageID   #: 2420
                                                                           ID: 6228414



  job performance" and "discourag[ing] [her] from remaining on the

  job,"     both   telltale    signs     of    a   "discriminatorily       abusive"

  environment.      Harris, 510 U.S. at 22.

                                        III.

               A jury could find that Roy endured a hostile work

  environment, so we proceed to evaluate the liability of each

  defendant.       We begin with the claims against MDOC, turn next to

  CCS, and finally to Ross and Bouffard.

  A.    Claims against MDOC under Maine Law

               Roy alleges first that MDOC interfered with her MHRA-

  protected right to work free from sex discrimination in violation

  of MHRA § 4633(2).       Second, she alleges that MDOC's revocation of

  her security clearance was an act of retaliation, unlawful under

  § 4633(1),       for   her   MHRA-protected       complaints     about     sexual

  harassment, about officers requesting inmate medical information

  made confidential by statute, about officers ignoring her requests

  to bring inmates to the clinic, about officers leaving her alone

  with potentially dangerous inmates, and about retaliation because

  of her reporting activity.5

               We address first whether § 4633 of the MHRA allows suits

  against non-employer third parties for discrimination that occurs



        5   The MHRA makes it unlawful to discriminate in any "matter
  directly or indirectly related to employment" based on sex or on
  certain whistleblower activity.        Me. Rev. Stat. tit. 5,
  § 4572(1)(A). Protected whistleblower activity is defined in the


                                       - 24 -
Case 1:16-cv-00383-JDL
Case: 18-1313 Document:Document
                        67 Page:10625FiledDate
                                           01/28/19    Page 25 of 45 Entry
                                               Filed: 01/28/2019       PageID   #: 2421
                                                                           ID: 6228414



  in a workplace.6          The district court concluded, relying on the

  Maine Law Court's decision in Fuhrmann v. Staples Office Superstore

  East,       Inc.,   58   A.3d   1083   (Me.   2012),   that   the   MHRA   allows

  employment discrimination actions against employers only, and

  never against "non-employer entit[ies]" like MDOC.                  Roy, 321 F.

  Supp. 3d at 164.           We disagree and hold, based on the text and

  history of § 4633, that the provision allows Roy's claims.7

          1.     Section 4633

                 The text of § 4633 encompasses both of Roy's claims

  against MDOC.        Section 4633 reads:

                 (1) Retaliation.        A   person    may  not
                 discriminate against any individual because
                 that individual has opposed any act or
                 practice   that   is   unlawful    under  this
                 Act . . . .
                 (2) Interference, coercion, or intimidation.
                 It is unlawful for a person to coerce,
                 intimidate, threaten or interfere with any
                 individual in the exercise or enjoyment of the



  Whistleblower Protection Act (MWPA), which does not provide a cause
  of action separate from the MHRA's. See Me. Human Rights Comm'n
  v. Me. Dep't of Def. & Veterans' Servs., 627 A.2d 1005, 1007 n.8
  (Me. 1993).
          6 At a hearing on the motions for summary judgment, the
  district court asked the parties whether this question should be
  certified to the Maine Law Court. See Transcript of Oral Argument
  at 51-54, Roy, 321 F. Supp. 3d 155 (No. 16-cv-00383).        Roy's
  counsel supported certification while MDOC did not, and the
  district court ultimately decided not to certify the question. In
  their briefs on appeal, neither party has asked us to do so.
          7 We do not have before us a claim against an individual
  supervisor employed by the plaintiff's employer and take no
  position on whether § 4633 would allow such a claim.


                                         - 25 -
Case 1:16-cv-00383-JDL
Case: 18-1313 Document:Document
                        67 Page:10626FiledDate
                                           01/28/19    Page 26 of 45 Entry
                                               Filed: 01/28/2019       PageID   #: 2422
                                                                           ID: 6228414



               rights   granted         or      protected        by      this
               Act . . . .

  Me.   Rev.   Stat.    Ann.     tit.    5,    § 4633(1)-(2).            This       language

  prohibits    any    "person" 8 from         hindering --       by    "[i]nterference,

  coercion, or intimidation" or by "[r]etaliation" -- the exercise

  of any "rights granted or protected" by the MHRA.                     Me. Rev. Stat.

  Ann. tit. 5, § 4633.

               The legislative history of § 4633 also supports our

  reading.      The    Maine   legislature's           summary    of    § 4633       at   its

  enactment states that the provision "makes clear that retaliation,

  interference,       coercion    and        intimidation . . . by            any    person

  because that individual engaged in activities related to rights

  protected by the [MHRA] is a violation of the Act."                         Me. Pub. L.

  1993, ch. 303 § 3, Summary.

               Further, Maine's Human Rights Commission (MHRC), the

  agency that administers the MHRA, has long interpreted § 4633 to

  allow claims like Roy's against third parties whose actions impair

  workers'     MHRA-protected       rights       to     be   free      from     workplace

  discrimination.         Indeed,       in     Maine    Human     Rights       Comm'n     v.

  Saddleback, Inc., No. CV-06-219, 2008 WL 6875449 (Me. Super. Ct.

  Oct. 31, 2008), the Maine Superior Court agreed with the MHRC that

  Saddleback, a ski resort, violated § 4633 in demanding that a


        8   MDOC is a "person" under the MHRA. See Me. Rev. Stat.
  Ann. tit. 5, § 4553(7) (defining "person" to "include[] the State
  and all agencies thereof").


                                         - 26 -
Case 1:16-cv-00383-JDL
Case: 18-1313 Document:Document
                        67 Page:10627FiledDate
                                           01/28/19    Page 27 of 45 Entry
                                               Filed: 01/28/2019       PageID   #: 2423
                                                                           ID: 6228414



  construction contractor fire one of its employees because the

  employee had reported safety violations at a Saddleback work site.

              As Saddleback makes clear, there is a key distinction

  between § 4633 and § 4572, the MHRA provision that prohibits

  unlawful    employment      discrimination.         Section     4572    addresses

  discriminatory conduct by an employer, or employees or agents of

  the employer, that occurs within the scope of a traditional

  employment relationship.          Section 4633 targets actions by third

  parties (not the employer, its employees, or agents) that hinder

  employees' MHRA-protected rights to work free from discrimination.

              MDOC argues and the district court agreed that the Law

  Court's decision in Fuhrmann precludes this reading of § 4633.

  Not so.     In Fuhrmann, a Staples salesperson had her longstanding

  work hours changed after she reported possible tax fraud at her

  store.     58 A.3d at 1088.         She sued Staples and her individual

  supervisors, alleging retaliation under § 4572 of the MHRA for

  whistleblower      activity    defined     in   § 833(1)(A)      of    the   Maine

  Whistleblower Protection Act (MWPA).              Id. at 1088-89.         The Law

  Court dismissed the claims against the individual supervisors,

  holding that "[p]ursuant to either [the MHRA's or the MWPA's]

  statutory     definition     of   'employer,'      there   is    no    individual

  supervisor liability for employment discrimination."                  Id. at 1098.

              Fuhrmann does not control here.             The issue before the

  Law Court there was individual supervisor liability for a claim


                                       - 27 -
Case 1:16-cv-00383-JDL
Case: 18-1313 Document:Document
                        67 Page:10628FiledDate
                                           01/28/19    Page 28 of 45 Entry
                                               Filed: 01/28/2019       PageID   #: 2424
                                                                           ID: 6228414



  under § 4572, and neither Fuhrmann's holding nor its reasoning

  translate to cases like this one involving third-party liability

  under   § 4633.       Fuhrmann    never    mentioned    § 4633,    and    several

  significant differences between § 4572 and § 4633 undercut MDOC's

  argument that Fuhrmann's holding extends to bar Roy's claims.

  First, § 4572 prohibits discrimination by an "employer," and what

  Fuhrmann interpreted was the MHRA's definition of that term.                    58

  A.3d at 1094.     In contrast, § 4633 prohibits discrimination by any

  "person."      Second, § 4633 appears in the miscellaneous section of

  the MHRA, while Fuhrmann interpreted provisions in the MHRA's

  employment discrimination section.              Third, the provisions have

  different histories, and the enactment of § 4633 more than twenty

  years after § 4572 is a strong indication that the provisions have

  different intents.

              Nevertheless, the district court reasoned that allowing

  Roy's       § 4633      suit       "contradicts        Fuhrmann's         central

  rationale -- that the MHRA intends to hold employers liable for

  employment discrimination."             Roy, 321 F. Supp. 3d at 163.           But

  Fuhrmann assessed only whether the legislature intended to allow

  suits against individual supervisors, not what it intended about

  suits against non-employer third parties.              To the Fuhrmann court,

  the   MHRA's    incorporation      of    vicarious    liability    indicated     a

  legislative intent to hold employers, but not supervisors as

  individuals,      liable    for   supervisors'       discriminatory      conduct.


                                       - 28 -
Case 1:16-cv-00383-JDL
Case: 18-1313 Document:Document
                        67 Page:10629FiledDate
                                           01/28/19    Page 29 of 45 Entry
                                               Filed: 01/28/2019       PageID   #: 2425
                                                                           ID: 6228414



  Fuhrmann, 58 A.3d at 1097; see also Me. Rev. Stat. Ann. tit. 5,

  § 4553(10)(E) (discussing vicarious liability).                     But vicarious

  liability is not relevant to claims like Roy's against third

  parties not alleged to be agents of the employer.                      Similarly,

  Fuhrmann    concluded       that   the    remedies   listed    in    the   remedial

  provision that applies to both § 4572 and § 4633 violations were

  difficult to apply "to individual supervisors in practice."                       58

  A.3d at 1098.      Fuhrmann said nothing about the application of the

  listed remedies to third-party entities and did not explore the

  remedial    provision's       prefatory      statement   that       "remedies   may

  include, but are not limited to" those listed.                   Me. Rev. Stat.

  Ann. tit. 5, § 4613(2)(B).           The district court erred in holding

  that Fuhrmann bars Roy's claims against MDOC.

        2.    MDOC's Alternative Argument for Summary Judgment

              MDOC also argues that Roy has not offered evidence

  sufficient to push her § 4633 interference and retaliation claims

  past summary judgment.         MDOC is plainly wrong.

              First,     on    the    § 4633(2)     interference       claim,     MDOC

  contends only that we may affirm the grant of summary judgment

  because there was no hostile work environment.                But, as explained,

  a reasonable jury could conclude that Roy was subjected to a

  hostile work environment because of her sex in violation of the

  MHRA's protections against "unlawful employment discrimination."

  See Me. Rev. Stat. Ann. tit. 5, § 4572(1)(A).


                                           - 29 -
Case 1:16-cv-00383-JDL
Case: 18-1313 Document:Document
                        67 Page:10630FiledDate
                                           01/28/19    Page 30 of 45 Entry
                                               Filed: 01/28/2019       PageID   #: 2426
                                                                           ID: 6228414



              Second, because we reject MDOC's arguments that Roy's

  conduct was not protected activity under the MHRA and the MWPA and

  that it had non-pretextual reasons for revoking her security

  clearance, Roy's retaliation claim may go to the jury.                 MDOC says

  that the facts show that Roy did not engage in protected activity.

  But, with respect to Roy's complaints about the hostile work

  environment, MDOC appears to contend only that the reports are not

  protected because the evidence did not suffice to show that the

  work environment was hostile on the basis of sex.              That contention

  is mistaken.     Similarly, as we will explain with respect to CCS's

  liability under the MWPA, the arguments advanced by CCS and, by

  reference, MDOC, do not preclude Roy's other complaints from being

  found to be protected whistleblower activity because they relate

  to potential violations of medical privacy laws, as well as to

  health and safety risks at the prison.             See id. § 4572(1) (making

  unlawful discrimination based on whistleblower activity); Me. Rev.

  Stat.    Ann.     tit.    26,     § 833(1)(A)-(B)       (defining      protected

  whistleblower activity as reporting "a violation of a [state or

  federal] law or rule" or "a condition or practice that would put

  at risk the health or safety of . . . [an] individual.").

              MDOC next argues that Roy cannot show that MDOC's stated

  reasons for revoking the security clearance -- Roy's statements

  about and her failure to file a report on the September 26

  incident -- were pretext for retaliation.             But, based on numerous


                                       - 30 -
Case 1:16-cv-00383-JDL
Case: 18-1313 Document:Document
                        67 Page:10631FiledDate
                                           01/28/19    Page 31 of 45 Entry
                                               Filed: 01/28/2019       PageID   #: 2427
                                                                           ID: 6228414



  facts, of which we mention only a few, a jury could conclude that

  those reasons were pretext.         A jury could credit Ross's statements

  that   he   was   frustrated     about    Roy's    involvement     in    so   many

  investigations and that he wanted to "gate-close" Roy.                  And, even

  if the jury were to credit MDOC's stated reasons over Ross's

  statements, a jury could find that Roy's actions did not jeopardize

  the security of the prison and could not justify, on their own,

  the revocation of her clearance.

              Further, there is the glaringly differential treatment

  of Roy and Reed-Chapman.           Although Reed-Chapman, who had never

  complained before, also told the captain that she and Roy were

  unattended for approximately fifteen minutes, and then put that

  impression in writing, in an Incident Report, MDOC did not revoke

  Reed-Chapman's      security    clearance.        Reed-Chapman     did    file   a

  report, as the captain had requested.              But a jury could believe

  Roy's assertion that she had been told that Ross did not want her

  to file more reports.        Or, a jury could decide that MDOC did not

  actually need a report from Roy once it had Reed-Chapman's.

              In sum, Roy's § 4633 interference and retaliation claims

  can proceed to trial.

  B.     Claims against CCS under Title VII and Maine Law

              Roy has also produced sufficient evidence for her sexual

  harassment and retaliation claims against CCS to reach a jury.




                                       - 31 -
Case 1:16-cv-00383-JDL
Case: 18-1313 Document:Document
                        67 Page:10632FiledDate
                                           01/28/19    Page 32 of 45 Entry
                                               Filed: 01/28/2019       PageID   #: 2428
                                                                           ID: 6228414



        1.    Hostile Work Environment Claims against CCS

              An employer like CCS can be liable for a hostile work

  environment created by third parties like MDOC's employees.                   See

  Medina-Rivera v. MVM, Inc., 713 F.3d 132, 137 (1st Cir. 2013);

  Rodriguez-Hernandez v. Miranda-Velez, 132 F.3d 848, 854-55 (1st

  Cir. 1998) (using ratification theory); see also, e.g., Gardner v.

  CLC of Pascagoula, LLC, 894 F.3d 654, 657 (5th Cir. 2018) ("Because

  the ultimate focus of Title VII liability is on the employer's

  conduct[,] . . . nonemployees           can     be    the    source     of     the

  harassment."); Beckford v. Dep't of Corr., 605 F.3d 951, 957 (11th

  Cir. 2010) ("It is well established that employers may be liable

  for failing to remedy the harassment of employees by third parties

  who create a hostile work environment.").9              In these situations,

  a finding that the harassment was so severe or pervasive as to

  alter the terms and conditions of the plaintiff's employment is

  not by itself enough to make the employer liable.                 Liability for

  a discriminatory environment created by a non-employee "depends on

  whether the employer knew or should have known of the hostile work

  environment and took reasonable measures to try to abate it."

  Gardner, 894 F.3d at 663; see also, e.g., Freeman v. Dal-Tile



        9   Federal law guides interpretation of the MHRA, Cookson
  v. Brewer Sch. Dep't, 974 A.2d 276, 281 (Me. 2009), and we consider
  the MHRA to be parallel with Title VII here, cf. Watt, 969 A.2d at
  904 (noting that the MHRA standard for employer liability for
  co-worker harassment has developed concurrently with federal law).


                                       - 32 -
Case 1:16-cv-00383-JDL
Case: 18-1313 Document:Document
                        67 Page:10633FiledDate
                                           01/28/19    Page 33 of 45 Entry
                                               Filed: 01/28/2019       PageID   #: 2429
                                                                           ID: 6228414



  Corp., 750 F.3d 413, 423 (4th Cir. 2014) (holding that employer

  liability depends on employer knowledge and whether the employer

  response     was   "reasonably      calculated     to    end    the     harassment"

  (internal quotation marks omitted)).              Circuit courts addressing

  the issue of employer liability for third-party harassment have

  uniformly applied this rule.10

               The district court never discussed whether there was a

  basis for CCS's liability under Title VII and the MHRA, and CCS

  does not argue on appeal that there is no legal basis. 11                         We

  consider the issue, however, because of the unique nature of Roy's

  workplace, where workers employed by multiple entities shared a

  worksite that did not belong to Roy's employer and where the

  organizational relationships afforded non-employers influence over

  employment     conditions     and   decisions.          See    Dallan    F.   Flake,

  Employer Liability for Non-Employee Discrimination, 58 B.C. L.



        10  See Gardner, 894 F.3d at 657; Freeman, 750 F.3d at 423;
  Summa v. Hofstra Univ., 708 F.3d 115, 124 (2d Cir. 2013); Beckford,
  605 F.3d at 958; Freitag v. Ayers, 468 F.3d 528, 538 (9th Cir.
  2006); Dunn v. Washington Cty. Hosp., 429 F.3d 689, 691 (7th Cir.
  2005); Slayton v. Ohio Dep't of Youth Servs., 206 F.3d 669, 677
  (6th Cir. 2000); Lockard v. Pizza Hut, Inc., 162 F.3d 1062, 1073-
  74 (10th Cir. 1998); Crist v. Focus Homes, Inc., 122 F.3d 1107,
  1111 (8th Cir. 1997); see also 29 C.F.R. 1604.11(e) (stating that
  employer can be liable for harassment by third parties "where the
  employer . . . knows or should have known of the conduct and fails
  to take immediate and appropriate corrective action.").
        11  CCS did argue in the district court that there was no
  basis for employer liability because it "took prompt and effective
  action" when it learned of Roy's complaints.


                                       - 33 -
Case 1:16-cv-00383-JDL
Case: 18-1313 Document:Document
                        67 Page:10634FiledDate
                                           01/28/19    Page 34 of 45 Entry
                                               Filed: 01/28/2019       PageID   #: 2430
                                                                           ID: 6228414



  Rev.   1170,    1178-81    (2017)     (stating    that   such     organizational

  complexity is increasingly common and analyzing the implications

  for third-party harassment claims).

               Many third-party harassment cases involve less complex

  arrangements:     common     are    cases   involving    retail     customers   or

  healthcare facility patients who harass employees at a store or

  healthcare facility operated by the employer.              See, e.g., Lockard

  v.   Pizza   Hut,    Inc.,    162    F.3d   1062,   1067    (10th    Cir.   1998)

  (customers); Gardner, 894 F.3d at 657 (patient).                But those cases

  do not purport to limit an employer's duty to those situations.

  In our view, the duty to try to protect employees from sexual

  harassment exists in other environments, even in environments that

  are, like MDOC's prison, "inherently dangerous" and difficult to

  control.     Freitag v. Ayers, 468 F.3d 528, 539 (9th Cir. 2006)

  ("[E]ven in an inherently dangerous working environment, the focus

  remains on whether the employer took reasonable measures to make

  the workplace as safe as possible."              (quotation marks omitted));

  see also Beckford, 605 F.3d at 958-59; Gardner, 894 F.3d at 663-

  64 (applying this to nursing homes with diminished-behavioral-

  capacity patients).        CCS had an obligation to try to protect Roy

  from a hostile work environment, and the reasonableness rule

  consistently applied in third-party harassment claims is adequate




                                        - 34 -
Case 1:16-cv-00383-JDL
Case: 18-1313 Document:Document
                        67 Page:10635FiledDate
                                           01/28/19    Page 35 of 45 Entry
                                               Filed: 01/28/2019       PageID   #: 2431
                                                                           ID: 6228414



  to account for the complexities of her workplace.12                  Cf. Beckford,

  605 F.3d at 959 (holding this test adequate to account for the

  complexities of a work environment in a prison).

              Ultimately,      a    jury    must     decide   Roy's    hostile     work

  environment     claims    against        CCS.      CCS   plainly    knew   of    the

  harassment.13     The reasonableness of CCS's response is an issue

  for the jury.     Although CCS did not employ the corrections officers

  or manage the prison, CCS was not helpless to influence the

  officers, their supervisors, or the operation of the prison's

  medical facility.         CCS had formal and informal mechanisms for

  raising Roy's complaints and for pressing for remedies.                         This

  influence over the environment and the officers is evident in

  instances when MDOC responded to CCS's efforts by investigating

  and acting, as with Parrow.               But CCS did not always use the

  available mechanisms.            It forwarded some but not all of Roy's

  complaints.        And   when     MDOC's        responses   were    dismissive    or



        12  We do not address whether this test applies to all other
  arrangements.    There may be situations that require separate
  consideration of an employer's level of control or authority over
  the environment or over the entity that employs the harassers.
  See 29 C.F.R. § 1604.11(e) (stating that the EEOC will also
  consider "the extent of the employer's control and any other legal
  responsibility which the employer may have with respect to the
  conduct of such non-employees."); see also Summa, 708 F.3d at 124-
  25 (considering whether level of control was sufficient to support
  liability).
        13  Because this is a case of actual knowledge, we do not
  explore the "should have known" element.


                                       - 35 -
Case 1:16-cv-00383-JDL
Case: 18-1313 Document:Document
                        67 Page:10636FiledDate
                                           01/28/19    Page 36 of 45 Entry
                                               Filed: 01/28/2019       PageID   #: 2432
                                                                           ID: 6228414



  inadequate, CCS often did nothing.                   Even when Roy's physical

  safety was threatened by Turner's and King's absences from the

  clinic when inmates were present, CCS either did not refer Roy's

  complaints or accepted MDOC's inaction or arguably inappropriate

  responses, without question.                   See Lockard, 162 F.3d at 1075

  (finding basis for liability in part on employer's failure to

  address    a    "potentially         dangerous    situation"     created    by    non-

  employees).         To give just one example, there is no evidence that

  CCS suggested steps like reassigning Turner, disciplining him, or

  adding additional layers of security.                See Beckford, 605 F.3d at

  959-60 (identifying possible measures for mitigating harassment of

  corrections officers by inmates); Gardner, 894 F.3d at 663 (giving

  examples of mitigation sufficient to avoid liability in a case of

  harassment by a nursing home patient).

                 Apart from what CCS did or could have done to influence

  MDOC is the issue of what CCS could have done on its own.                       A jury

  could see as unreasonable CCS's changing story about and seeming

  failure    to       consider    an    obvious    mitigating    measure,     and    one

  requested by Roy -- a transfer.

                 Entry of summary judgment was error.            Roy's hostile work

  environment claims against CCS should go to a jury.

        2.       Retaliation Claims against CCS

                 In    granting        summary    judgment   for    CCS      on    Roy's

  retaliation claims under Title VII and Maine law, the district


                                           - 36 -
Case 1:16-cv-00383-JDL
Case: 18-1313 Document:Document
                        67 Page:10637FiledDate
                                           01/28/19    Page 37 of 45 Entry
                                               Filed: 01/28/2019       PageID   #: 2433
                                                                           ID: 6228414



  court ruled that Roy's complaints were not protected activity

  because, in its view, CCS lacked "the ability and authority to

  correct" the complained-of violations.              Roy, 321 F. Supp. 3d at

  169.   We reverse, for errors of law and fact, addressing first the

  claims under Title VII and the MHRA that CCS retaliated against

  Roy for complaints about the hostile work environment and second

  the whistleblower retaliation claim under the MHRA and the MWPA.

              a.     Title VII and MHRA Retaliation

              The Maine case relied on by the district court for its

  definition of protected activity, Hickson v. Vescom Corp., 87 A.3d

  704 (Me. 2014), interpreted § 833(2) of the MWPA, and does not

  define protected activity for Roy's Title VII or MHRA claims.                  See

  87 A.3d at 710 (citing Me. Rev. Stat. Ann. tit. 26, § 833(2)).

  Under both Title VII and the MHRA, a jury could find that Roy's

  complaints were protected because they reported activity that she

  had a reasonable, good faith belief violated those statutes.                   See

  Fantini v. Salem State Coll., 557 F.3d 22, 32 (1st Cir. 2009)

  (citing 42 U.S.C. § 2000e-3).

              CCS does not defend the district court's rationale.                 It

  urges us to affirm the entry of summary judgment on the grounds

  that Roy cannot show that her complaints were what caused her

  termination and cannot show that CCS's neutral reason for firing

  her -- MDOC's revocation of the security clearance -- was pretext.




                                       - 37 -
Case 1:16-cv-00383-JDL
Case: 18-1313 Document:Document
                        67 Page:10638FiledDate
                                           01/28/19    Page 38 of 45 Entry
                                               Filed: 01/28/2019       PageID   #: 2434
                                                                           ID: 6228414



  Factual disputes here require a jury to decide causation and

  pretext.14

               The causation element of a Title VII retaliation claim

  is not satisfied by evidence that retaliation was one motivating

  factor in the adverse action.            See Nassar, 570 U.S. at 362-63.

  Instead, Roy must show "but-for" causation -- that is, that she

  "would not have [been terminated] in the absence of the" protected

  complaints.      Id. at 360.       Emphasizing this standard, CCS argues

  that the revocation of the clearance was the sole but-for cause of

  Roy's termination.

               Factual    disputes    preclude     summary    judgment    on   this

  theory of causation.         To start, CCS and Roy dispute whether the

  revocation of the security clearance meant that CCS could no longer

  employ Roy.     If CCS could have transferred Roy to one of its other

  facilities in Maine, as Roy says, then a jury could find that

  retaliatory animus was a but-for cause of CCS's decision to fire

  her rather than transfer her.         Significantly, CCS has not produced

  evidence that a transfer was impossible.              CCS does not even deny

  that a transfer was possible, emphasizing instead that the burden




        14  The familiar burden-shifting framework from McDonnell-
  Douglas Corp. v. Green, 411 U.S. 792 (1973), applies. The elements
  other than causation and pretext are easily settled in Roy's favor:
  As we have said, Roy engaged in protected activity.       She also
  suffered an adverse employment action when she was fired.


                                       - 38 -
Case 1:16-cv-00383-JDL
Case: 18-1313 Document:Document
                        67 Page:10639FiledDate
                                           01/28/19    Page 39 of 45 Entry
                                               Filed: 01/28/2019       PageID   #: 2435
                                                                           ID: 6228414



  was on Roy to ask about other positions.               But Roy did so, in mid-

  September.

               Alternatively,       a   jury     could   conclude     that    MDOC's

  retaliatory animus caused the revocation of the security clearance

  and,   in    turn,    caused    Roy's     termination.       A     third   party's

  retaliatory     or    discriminatory      animus    can   cause    an   employer's

  adverse action where, as a jury might find here, the employer knew

  that animus motivated the third-party's actions or demands and

  simply    accepted     those    actions      or   demands.        Cf.   Rodriguez-

  Hernandez,      132    F.3d     at    854-55      (holding   that       customers'

  discriminatory preferences, where ratified by the employer, can

  cause Title VII discrimination); Tamosaitis v. URS Inc., 781 F.3d

  468, 482-83 (9th Cir. 2015) (holding that client's demand to remove

  a whistleblowing employee from a project caused employer's adverse

  action under an analogous statute).

               Similar facts would permit a jury to find that CCS's

  stated reason was pretext for a retaliatory motive.                 See Billings

  v. Town of Grafton, 515 F.3d 39, 55 (1st Cir. 2008) (quoting

  Hodgens v. Gen. Dynamics Corp., 144 F.3d 151, 168 (1st Cir. 1998))

  (explaining that pretext can be shown through facts that expose

  "weaknesses, implausibilities, inconsistencies, incoherencies, or

  contradictions in the employer's proffered legitimate reasons").

  We mention just a few.         The facts about the possibility of transfer

  weaken CCS's insistence that the security clearance was the sole


                                        - 39 -
Case 1:16-cv-00383-JDL
Case: 18-1313 Document:Document
                        67 Page:10640FiledDate
                                           01/28/19    Page 40 of 45 Entry
                                               Filed: 01/28/2019       PageID   #: 2436
                                                                           ID: 6228414



  and actual reason for the firing.                     That CCS put Roy on leave

  (telling her it was temporary) immediately after the September 26

  meeting, a week before the clearance was revoked and her employment

  was terminated, could undermine CCS's claim that it harbored no

  desire to retaliate.          Or a jury could infer from CCS's failure to

  discipline Reed-Chapman that CCS did not find discipline-worthy

  the   conduct     that   MDOC    says    led     to    the   revocation    of   Roy's

  clearance.        Yet CCS did not try to stop MDOC from using that

  conduct to "gate-close" Roy.             To the contrary, CCS immediately,

  and apparently without question, fired Roy once she lost her

  clearance.       A jury should evaluate the issue of pretext.

               b.     Whistleblower Retaliation

               A    jury    should       also      decide      Roy's     whistleblower

  retaliation claim.        As just discussed, whether Roy's complaints

  caused her termination and whether CCS's stated reason is pretext

  are triable issues.           The jury, if it sees a need to, can tease

  apart the effects of the two sets of complaints -- those about

  sexual harassment and those about officers leaving Roy alone with

  inmates, asking for confidential inmate medical information, and

  refusing to bring inmates to the clinic.

               Further,     a     jury    could      deem      Roy's    whistleblowing

  complaints       protected     activity,      as      they   relate   to   potential

  violations of medical privacy laws and to health and safety risks

  at the prison.      See id. § 4572(1) (making unlawful discrimination


                                          - 40 -
Case 1:16-cv-00383-JDL
Case: 18-1313 Document:Document
                        67 Page:10641FiledDate
                                           01/28/19    Page 41 of 45 Entry
                                               Filed: 01/28/2019       PageID   #: 2437
                                                                           ID: 6228414



  based on protected whistleblower activity); Me. Rev. Stat. Ann.

  tit.     26,    §    833(1)(A)-(B)    (defining     protected     whistleblower

  activity as reporting "a violation of a [state or federal] law or

  rule" or "a condition or practice that would put at risk the health

  or safety of . . . [an] individual.").             The district court erred

  in ruling that Roy's complaints were unprotected because CCS

  lacked, under Hickson, "the ability and authority to correct" the

  complained-of violations.            Roy, 321 F. Supp. 3d at 169 (quoting

  Hickson, 87 A.3d at 711).

                 CCS argues, following the district court's reading, that

  Hickson, and the MWPA provision it interpreted, require evidence

  of direct authority to correct the violations, as the employee in

  Hickson, who complained about safety at a mill, was employed by

  the company directly responsible for mill safety.               87 A.3d at 711.

  Yet Hickson nowhere limited its interpretation of § 833(2) to those

  facts.     Nor does the language of the provision suggest that the

  employer's corrective authority must be direct.                 It states that

  whistleblower protection applies to an employee who "has first

  brought    the      alleged   violation,    condition    or   practice    to   the

  attention      of   a   person   having    supervisory    authority    with    the

  employer and has allowed the employer a reasonable opportunity to

  correct that violation, condition or practice."                 Me. Rev. Stat.

  Ann. tit. 26, § 833(2).           We see no reason why a jury could not

  find "ability and authority to correct," Hickson, 87 A.3d at 711,


                                        - 41 -
Case 1:16-cv-00383-JDL
Case: 18-1313 Document:Document
                        67 Page:10642FiledDate
                                           01/28/19    Page 42 of 45 Entry
                                               Filed: 01/28/2019       PageID   #: 2438
                                                                           ID: 6228414



  even if that control is indirect.              We have already established

  that CCS had both formal and informal mechanisms for influencing

  MDOC, its officers, and the operation of the prison.                        Roy's

  whistleblower retaliation claim should go to the jury.

  C.    Claims against Ross and Bouffard under § 1983

              Roy alleges that Bouffard and Ross, the top prison

  officials, failed to stop prison staff from sexually harassing her

  in violation of the Equal Protection Clause15 and that Bouffard and

  Ross revoked her security clearance because of her complaints, in

  violation of the First Amendment.              Qualified immunity protects

  Ross and Bouffard from suit because reasonable officials could

  have believed "on the[se] facts" that no equal protection or First

  Amendment violation occurred.16         Dirrane v. Brookline Police Dep't,

  315 F.3d 65, 69 (1st Cir. 2002).

              Supervisors like Ross and Bouffard are liable under the

  Equal Protection Clause for a hostile work environment created by

  their subordinates in state government only if their "link" to the



        15  Roy does not raise on appeal a second equal protection
  claim, also rejected by the district court, that Bouffard, Ross,
  and the officers retaliated against her for complaining about the
  harassment. Roy, 321 F. Supp. 3d at 170.
        16  The district court did not reach the qualified immunity
  defense on the equal protection claim, holding simply that that
  Roy could not establish an equal protection violation. Roy, 321
  F. Supp. 3d at 170. On the First Amendment claim, the district
  court held that, even if there were a constitutional violation,
  the officers would have qualified immunity. Id. at 173.


                                       - 42 -
Case 1:16-cv-00383-JDL
Case: 18-1313 Document:Document
                        67 Page:10643FiledDate
                                           01/28/19    Page 43 of 45 Entry
                                               Filed: 01/28/2019       PageID   #: 2439
                                                                           ID: 6228414



  unlawful      harassment    was    one   of   "'supervisory         encouragement,

  condonation, or acquiescence,' or 'gross negligence amounting to

  deliberate indifference.'"           Lipsett, 864 F.2d at 902 (quoting

  Bohen v. City of East Chicago, 799 F.2d 1180, 1189 (7th Cir.

  1986)).       Two First Circuit cases apply this principle.                   In the

  single case finding supervisory liability under § 1983 for sexual

  harassment, the defendants knew of severe abuse but failed even to

  investigate.      See id. at 890-93, 907.           In the other case, which

  found    no   supervisor     liability,    the     defendant,       the    harasser's

  supervisor, at first discouraged the plaintiff from filing a formal

  complaint but then actively encouraged her to do so.                      See Sanchez

  v. Alvarado, 101 F.3d 223, 225, 228-29 (1st Cir. 1996).                      Ross and

  Bouffard's      conduct    falls   somewhere       between       these    guideposts.

  Complaints against Snow and Parrow were investigated and addressed

  while complaints about Turner, DeGuisto, and officers' retaliatory

  behavior were not.          "[A]s is common where there is a lack of

  precedent, this is not a case in which a reasonable officer must

  have known that he was acting unconstitutionally."                       Dirrane, 315

  F.3d at 71 (footnote omitted).

                Ross and Bouffard also receive qualified immunity from

  the First Amendment retaliation claim because reasonable officials

  could have believed that revoking Roy's security clearance would

  not     violate   the     Constitution.       To    show     a    First     Amendment

  violation, one thing Roy must demonstrate is that she was speaking


                                       - 43 -
Case 1:16-cv-00383-JDL
Case: 18-1313 Document:Document
                        67 Page:10644FiledDate
                                           01/28/19    Page 44 of 45 Entry
                                               Filed: 01/28/2019       PageID   #: 2440
                                                                           ID: 6228414



  as a private citizen on a matter of public concern.17                 Complaints

  like Roy's made to supervisors and public officials about sexual

  harassment and safety at public agencies can be protected citizen

  speech on matters of public concern.            See, e.g., Baron v. Suffolk

  Cty. Sheriff's Dep't, 402 F.3d 225, 233 (1st Cir. 2005) (upholding

  a jury verdict on a First Amendment claim by a corrections officer

  who had complained internally about discrimination and operation

  of a prison); Campbell v. Galloway, 483 F.3d 258, 270 (4th Cir.

  2007) (holding that police officer's letter to police chief about

  sexual harassment was protected by the First Amendment).                   But we

  cannot say that a reasonable official must have known that Roy's

  complaints were constitutionally protected.                Significantly, Roy

  only complained internally.           And, although the Supreme Court has

  established that form is never "dispositive" of the public concern

  question, Garcetti v. Ceballos, 547 U.S. 410, 420 (2006), it has

  sometimes seen a plaintiff's failure "to inform the public" about

  her    concerns     as   cutting   against     First    Amendment   protection,

  Connick v. Myers, 461 U.S. 138, 148 (1983); see also, e.g., City

  of    San   Diego   v.   Roe,   543   U.S.   77,   84   (2004)   (per   curiam).


         17 Roy must also show that her interests in speaking
  outweighed MDOC's interest in efficient public services, see
  Pickering v. Board of Educ., 391 U.S. 563, 568 (1968), and that
  the protected speech was a substantial or motivating factor in the
  adverse employment decision, see Mt. Healthy City Sch. Dist. Bd.
  Educ. v. Doyle, 429 U.S. 274, 287 (1977); see also, e.g., Decotiis
  v. Whittemore, 635 F.3d 22, 29-30 (1st Cir. 2011) (describing the
  whole test).


                                        - 44 -
Case 1:16-cv-00383-JDL
Case: 18-1313 Document:Document
                        67 Page:10645FiledDate
                                           01/28/19    Page 45 of 45 Entry
                                               Filed: 01/28/2019       PageID   #: 2441
                                                                           ID: 6228414



  Reasonable officials in Ross and Bouffard's positions, then, could

  have deemed Roy's complaints unprotected.               As a result, even if

  Roy could ultimately make out a First Amendment violation, the

  defendants receive qualified immunity.

                                         IV.

              We reverse summary judgment for MDOC and CCS and affirm

  summary judgment for Ross and Bouffard.            Costs are awarded to Roy.




                                       - 45 -
